MCFADDEN, Judge,
concurring fully and specially.
I fully concur in the majority opinion. I agree that the holding in Mister v. State, 286 Ga. 303, 309 (8) (687 SE2d 471) (2009), appears to prohibit us from reaching the issue of whether Davis’s sentence amounted to cruel and unusual punishment. And I accede to the majority’s decision not to address sua sponte the question whether Mister is distinguishable on the basis that, after sentencing, the trial court refused to allow the defendant to speak and announced that he did not want to hear “anything” from him.
I write separately to respectfully note that there is tension between Division 8 oí Mister and the principle that “[a]n error of law has as its basis a specific ruling made by the trial court,” not in the various arguments that might be raised as to the soundness of that ruling. Felix v. State, 271 Ga. 534, 539 (523 SE2d 1) (1999).
The pertinent division of Mister states, in its entirety:
Mister contends that his sentence of 20 years in prison for his aggravated assault conviction constitutes cruel and unusual punishment. Mister, however, did not raise this issue below, and is therefore barred from doing so on appeal. Butts v. State, 273 Ga. 760, 771 (546 SE2d 472) (2001).
Mister, 286 Ga. at 309 (8).
*507Decided December 14, 2012
Reconsideration denied December 28, 2012.
Mary Erickson, for appellant.
David McDade, District Attorney, James A. Dooley, Assistant District Attorney, for appellee.
Butts, on which Mister relies, however, involved a challenge to the electric chair. It is one thing to hold, as did the court in Butts, that an appellant who argued for leniency in the particular case at bar did not thereby preserve the issue of the constitutionality of the statute authorizing execution by electrocution. It is another to hold, as did the court in Mister, that an appellant who argued for leniency did not thereby preserve the issue of whether the trial court’s decision to opt for severity exceeded the outer boundaries of constitutionally permissible severity.
The holding in Mister is in tension with the Supreme Court’s earlier holding that “the arguments supporting a position concerning a legal ruling are not themselves legal rulings.. .. Such arguments, however, must be addressed by the appellate court if necessary to its decision on the issue of the propriety of the trial court’s ruling.” Felix, 271 Ga. at 539-540 (addressing requirements as to the composition of an enumeration of the errors).
I am also concerned that the ruling in Mister puts litigants in a difficult position. Once a trial court has announced a ruling, the practice — at least among better lawyers — is to not presume an entitlement to continue to argue. And, as noted above, the trial court here was operating on the assumption that there is no such entitlement. I question the wisdom of mandating that parties do a thing they may not be entitled to do.